Citation Nr: 0417281	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  02-21 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder. (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel

INTRODUCTION

The veteran served on active duty from September 1951 to 
September 1954.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an January 1999 rating decision of the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran testified at a hearing before the undersigned 
Acting Veterans Law Judge on December 5, 2003.  A copy of the 
transcript of that hearing has been associated with the 
record on appeal.

Although reopened by this decision, the claim of entitlement 
to service connection for PTSD requires additional 
development and will be the subject of the remand portion of 
this decision.  The issue will be remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the veteran when further action, on his part, is 
required.


FINDINGS OF FACT

1.  Service connection for PTSD was most recently denied by 
the RO in a rating decision dated in December 1987 and that 
decision was not appealed.

2.  Evidence submitted since the December 1987 rating 
decision is so significant that it must be considered in 
order to fairly decide whether the veteran is entitled to 
service connection for PTSD.


CONCLUSIONS OF LAW

1.  The December 1987 RO rating decision is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103 (2003).

2.  New and material evidence has been submitted to reopen 
the veteran's claim of entitlement to service connection for 
PTSD and the claim is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to service connection for PTSD was most recently 
denied by the RO in a rating decision dated in December 1987.  
That decision was not appealed and is final.  Service 
connection was denied because there was no evidence that the 
veteran had been diagnosed with PTSD.

Prior, unappealed rating decisions may not be reopened absent 
the submission of new and material evidence warranting 
revision of the previous decision.  38 U.S.C.A § 5108; 38 
C.F.R. § 3.156.  New and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself of in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1991).

The Board acknowledges that the regulation regarding new and 
material evidence was recently amended.  38 C.F.R. § 3.156(a) 
(2003).  This amendment to 38 C.F.R. § 3.156(a) applies only 
to claims to reopen a finally decided claim received on or 
after August 29, 2001.  The appellant's request to reopen his 
claim of entitlement to service connection for PTSD was filed 
prior to August 29, 2001 and, therefore, the amended version 
of the regulation does not apply.

The U.S. Court of Appeals for Veterans Claims (Court) has 
clarified that, with respect to the issue of materiality, the 
newly presented evidence need not be probative of all the 
elements required to award the claim as in this case dealing 
with a claim for service connection.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  However, it is the specified bases for the 
final disallowance that must be considered in determining 
whether the newly submitted evidence is probative.  Id

Evidence offered since the claim was denied in 1987 includes 
VA treatment notes and letters from the veteran's treating VA 
psychologist and VA psychiatrist, indicating that the veteran 
has been diagnosed with PTSD and is undergoing treatment for 
PTSD at the VA Medical Center (VAMC) in Long Beach, 
California. 

The Board finds the additional evidence to be new in that it 
has not been previously considered.  The Board also finds 
this evidence to be material.  The letter from VA 
psychologist and from the VA psychiatrist, as well as the VA 
treatment notes, clearly indicate the veteran has been 
treated for PTSD.  This evidence directly addresses the 
specified reasons for the earlier denial of service 
connection and directly addresses an unestablished fact that 
is necessary for the claim to be substantiated.  Accordingly, 
the Board concludes that the appellant has submitted evidence 
that is new and material, and the claim for service 
connection for PTSD is reopened.

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(hereinafter, "the VCAA"), which is currently codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2003).  Without 
deciding whether the notice and development requirements of 
VCAA have been satisfied in the present case, it is the 
Board's conclusion that the new law does not preclude the 
Board from adjudicating this portion of the veteran's claim.  
This is so because the Board is taking action favorable to 
the appellant by reopening the claim on appeal.  Reopening 
the claim at this point poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Since the claim for service connection for PTSD has been 
reopened, the Board must address the merits of this issue.  
Before proceeding to a decision on the merits, it is the 
Board's opinion that further development is necessary.  This 
development will be addressed in the remand portion of this 
decision.

ORDER

To the extent that new and material evidence has been 
submitted to reopen the appellant's claim for service 
connection for PTSD, the appeal is granted.


REMAND

Service connection for PTSD requires (1) medical evidence 
indicating a current diagnosis of PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor.  See 38 C.F.R. 3.304(f) (2003).  

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court set 
forth the analytical framework for establishing a veteran's 
exposure to a recognizable stressor during service, a 
critical element of the determination of whether a veteran 
has PTSD which is related to service.  The Court in Zarycki 
noted that, under 38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304, and the applicable VA Manual 21-1 
provisions, the evidence necessary to establish the 
incurrence of a recognizable stressor during service to 
support a claim of entitlement to service connection for PTSD 
will vary depending on whether or not the veteran "engaged 
in combat with the enemy."  See Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  Whether or not the veteran "engaged in 
combat with the enemy" must be determined through recognized 
military citations or other supportive evidence.  If the 
determination with respect to this step is affirmative, then 
(and only then), a second step requires that the veteran's 
lay testimony regarding the claimed stressors must be 
accepted as conclusive as to their actual occurrence and no 
further development or corroborative evidence will be 
required, provided that the veteran's testimony is found to 
be "satisfactory," e.g., credible, and "consistent with 
the circumstances, conditions, or hardships of such 
service."  Zarycki, 6 Vet. App. at 98.  

In West v. Brown, 7 Vet. App. 70 (1994) the Court elaborated 
on the analysis in Zarycki.  In Zarycki, the Court held that 
in addition to demonstrating the existence of a stressor, the 
facts must also establish that the alleged stressful event 
was sufficient to give rise to PTSD.  Id. at 98-99.  In West, 
the Court held that the sufficiency of the stressor is a 
medical determination, and therefore adjudicators may not 
render a determination on this point in the absence of 
independent medical evidence.  The Court also held in West 
that a psychiatric examination for the purpose of 
establishing the existence of PTSD was inadequate for rating 
purposes because the examiners relied, in part, on events 
whose existence the Board had rejected.

Under Zarycki and West, in approaching a claim for service 
connection for PTSD, adjudicatory personnel must resolve the 
question of the existence of an event claimed as a 
recognizable stressor.  If the adjudicators conclude that the 
record establishes the existence of such a stressor or 
stressors, then and only then, the case should be referred 
for a medical examination to determine the sufficiency of the 
stressor and as to whether the remaining elements required to 
support the diagnosis of post-traumatic stress disorder have 
been met.  In such a referral, the adjudicators should 
specify to the examiner precisely what stressors have been 
accepted as established by the record, and the medical 
examiners must be instructed that only those events may be 
considered in determining whether stressors to which the 
veteran was exposed during service were of sufficient 
severity as to have resulted in current psychiatric symptoms.  
In other words, if the adjudicators determine that the record 
does not establish the existence of an alleged stressor or 
stressors in service, a medical examination to determine 
whether PTSD due to service is present would be pointless.  
Likewise, if the examiners render a diagnosis of PTSD that is 
not clearly based upon stressors in service whose existence 
the adjudicators have accepted, the examination would be 
inadequate for rating purposes.

In this case, where the record does not reflect "conclusive 
evidence" that the claimant "engaged in combat with the 
enemy" under 38 U.S.C.A. § 1154(b), his assertions, standing 
alone, can not as a matter of law provide evidence to 
establish that he "engaged in combat with the enemy" or 
that an event claimed as a stressor occurred.  Dizoglio v. 
Brown, 9 Vet. App. 163 (1996).  

The analysis of stressor verification is not so much bisected 
by whether the event is "combat" or "noncombat," but 
whether there is "conclusive evidence" of a combat 
stressor, or "credible supporting evidence from any source" 
of a combat or noncombat stressor.

As indicated above, the Board notes that a significant change 
in the law occurred when, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  VA has a 
duty to notify the appellant of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding 
that both the statute, 38 U.S.C.A. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  VA also has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).  Specifically, the RO should inform the veteran of 
what is necessary for his claim for service connection to be 
granted, as well as ensure that all other appropriate actions 
under the VCAA have been taken.  The RO should specifically 
inform the veteran what actions it will take, what actions 
the veteran needs to take and should also inform him that he 
should submit all available evidence.  The veteran should 
specifically be informed that "buddy statements" 
corroborating his claimed stressors would be helpful to his 
claim.

The RO should attempt to obtain all available treatment 
records from the VAMC in Long Beach, California dated from 
1999 to the present.  The record also reveals that the 
veteran has filed a claim for Social Security disability.  
The RO should contact the Social Security Administration 
(SSA) and obtain all records associated with the veteran's 
claim for disability benefits.  Decisions of the Board must 
be based on all of the evidence that is known to be 
available.  38 U.S.C.A. § 5103(A) (West 2002).  The duty to 
assist particularly applies to relevant evidence known to be 
in the possession of the Federal Government, such as VA or 
Social Security records.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Counts v. Brown, 6 Vet. App. 473 (1994).

If a stressor is confirmed, the veteran should be provided 
examination to determine the diagnosis and etiology of his 
claimed disability.  The examiner must be provided the claims 
folder in advance of the examination and the examiner is 
requested to review the claims folder and service medical 
records closely.  The Court has held that "fulfillment of 
the statutory duty to assist ... includes the conduct of a 
thorough and contemporaneous medical examination...so that 
the evaluation of the claimed disability will be a fully 
informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (citing 
Suttman v. Brown, 5 Vet. App. 127, 138 (1993) (duty to assist 
includes providing the veteran a thorough and contemporaneous 
medical examination when needed)).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.  

Accordingly, this case is REMANDED to the RO via the AMC, in 
Washington DC for the following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations with respect to the veteran's 
claim have been satisfied in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.  This should 
specifically include notification to the 
veteran telling what is necessary for his 
claims to be granted in this PTSD case, 
what evidence he must obtain and what 
evidence the RO will obtain, as well as 
informing him of the need to submit all 
available evidence that collaborates his 
alleged stressor in service, such as 
statements from fellow servicemen 
("buddy statements"), etc.).  If 
possible, the veteran is asked to list 
all stressors he relates to his military 
service and if he has any evidence that 
would confirm that each or any of the 
stressors occurred.  

2.  The veteran should be asked to review 
accounts of alleged traumatic events to 
add any additional information possible, 
including a comprehensive statement 
containing as much detail as possible 
regarding the stressors to which he 
alleges he was exposed in service.  The 
veteran should be asked to provide to the 
best of his ability any specific details 
to each of the claimed stressful events 
noted above, such as dates, places, 
detailed descriptions of events, and 
identifying information concerning any 
other individuals involved in the events, 
including their names, ranks, units of 
assignment or any other identifying 
detail.  The veteran should indicate 
which of these alleged stressful events 
listed above he is referring when he 
writes relative to any specific incident.  

The veteran is advised that this 
information is vitally necessary to 
obtain supportive evidence of the 
stressful events and that he must be as 
specific as possible because without such 
details an adequate search for verifying 
information can not be conducted.

3.  The RO should obtain all available 
treatment records of the veteran from the 
VAMC in Long Beach, California and all 
associated outpatient clinics dated from 
January 1999 to the present.  If no 
records can be found, please ask for 
confirmation of that fact.

4.  The RO should request the following 
records concerning the veteran from the 
Social Security Administration: All 
records related to the veteran's claim 
for Social Security benefits including 
all medical records and copies of all 
decisions or adjudications.

5.  The RO should make an attempts to 
verify all claimed stressors relied upon 
by the examiner to support the diagnosis, 
to include combat exposure.  The RO should 
prepare a letter asking the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR) to provide any 
available information which might 
corroborate the veteran's alleged in-
service stressors, by providing USASCRUR 
with a description of alleged stressors 
identified by the veteran.  The RO should 
provide USASCRUR with copies of personnel 
records showing service dates, duties, and 
units of assignment.  Specifically, the RO 
should ask USASCRUR to provide details 
regarding the activities of the 69th 
Chemical Company in Korea.

6.  The RO should contact the National 
Personnel Records Center (NPRC) and obtain 
copies of morning reports for the 69 
Chemical Company and the 259th Field 
Artillery Battalion, dated from March 
through May 1952 (if possible).

7.  If, any only if, a stressor is 
confirmed, the RO should arrange for the 
veteran to be afforded an examination by a 
VA psychiatrist to determine the proper 
diagnosis(es) of all psychiatric disorders 
that are present, to specifically include 
the question of whether PTSD is present.  
If a diagnosis of PTSD is made, the 
examiner should specify for the record 
each stressor relied upon to support the 
diagnosis of PTSD.  The examination report 
should include the complete rationale for 
all opinions expressed.  All necessary 
special studies or tests, to include 
psychological testing and evaluation, 
should be accomplished.  The entire claims 
folder and a copy of this REMAND must be 
made available to the examiner prior to 
the examination.  

8.  Following the above, the RO should 
then readjudicate the claim for service 
connection for PTSD, including reviewing 
all newly obtained evidence.  The RO 
should specifically consider the fact that 
the veteran's service personnel records 
were apparently destroyed by fire at the 
NPRC.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided an SSOC that contains a summary 
of the evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO.   The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



